Citation Nr: 1435793	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  99-22 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include due to ischemic heart disease as a result of exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971 and from February 1973 to May 1975 including service in the Republic of Vietnam during the Vietnam era.  His awards and decorations include the Combat Action Ribbon.  He died in August 1998.  The Appellant is his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 1998 rating decision of the New Orleans, Louisiana, Regional Office (RO) that denied service connection for the cause of the Veteran's death.  

The Appellant provided testimony at a September 2001 hearing before the undersigned Veterans Law Judge.  The transcript is of record. 

In January 2002, the Board remanded this matter for further development.  In a May 2007 decision, the Board denied service connection for the cause of the Veteran's death.  The Appellant appealed the Board's May 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2009 Memorandum Decision, the Court vacated the May 2007 Board decision and remanded the matter for readjudication consistent with the Court's determination. 

The Board remanded this issue in September 2009 for a VA medical opinion.  After obtaining a VA medical opinion, the RO continued the denial of the claim (as reflected in the May 2011 supplemental statement of the case) and returned this issue to the Board for further appellate consideration.  In February 2012, the Board again remanded the matter.  After completing the requested development, the RO again continued the denial of the claim (as reflected in the June 2012 supplemental statement of the case) and returned this issue to the Board for further appellate consideration.  

The Board again denied service connection for the cause of the Veteran's death in August 2012.  The Appellant appealed this decision to the Court.  In an October 2013 Memorandum Decision, the Court vacated the August 2012 denial, and returned this issue to the Board for further appellate consideration.  

The Board observes that in a March 2011 rating decision, the RO denied service connection for ischemic heart disease due to exposure to Agent Orange and the Appellant's attorney submitted a notice of disagreement.  However, this issue is essentially included under the issue of entitlement to service connection for the cause of the Veteran's death as a theory of entitlement.  Hence, the notice of disagreement was not necessary and the matter will be considered in conjunction with the cause of death claim herein.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

If VA undertakes the effort to provide the claimant with a medical opinion/examination, it must ensure that such is an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The October 2013 Memorandum Decision found that the VA clinical opinion afforded the Appellant was inadequate because it did not fully comply with the Board's February 2012 remand instructions in that it did not discuss the cause of death listed on the Veteran's death certificate.  The opinion was also found to be inadequate because it did not discuss whether the Veteran's in-service atrial arrhythmias could be related to his death beyond opining that they were not a predictor of subsequent ventricular arrhythmia, and because the examiner stated that there was no direct evidence that would support any heart problem as the primary cause of death, in spite of the death certificate listing a cause of death as arteriosclerotic cardiovascular disease and an autopsy report listing cause of death as cardiac arrhythmia from an enlarged heart with mild mitral valve stenosis.  Therefore, a supplemental opinion that addresses these inadequacies should be obtained upon remand.  

The Appellant has also submitted additional evidence of a private medical opinion and a medical treatise.  This evidence has not been considered by the AOJ, and is not the subject of a waiver; therefore, the Board does not have jurisdiction over it until it is considered by the AOJ upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion by a cardiologist for the purpose of determining whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a disability of service origin was either the principle or contributory cause of death.  

After reviewing the evidence of record, the reviewing physician should provide an opinion as to whether the cause of death was more likely arteriosclerotic heart disease as reported in the Veteran's August 1998 death certificate, cardiac arrhythmia from enlarged heart with mild mitral valve stenosis as indicated in the August 1998 coroner's report, ventricle arrhythmia as determined by prior VA physicians, ischemic heart disease as posited by the Appellant, or some combination of the above and/or other factors entirely.  

The reviewing physician must provide a rationale or explanation based on the evidence of record and medical principles as to the cause of death.  The reviewing physician is asked to discuss the medical opinion in the death certificate and the autopsy report, as well as the June 2014 private physician's opinion and the November 2012 article titled "Afib Linked to Sudden Cardiac Death, Too" as part of his or her opinion.  The reviewing physician should also consider the Appellant's claim that the Veteran's death was caused by ischemic heart disease as a result of exposure to Agent Orange.  

If the reviewing physician determines that the presumed arterial arrhythmias documented in service cannot be connected to the Veteran's death, or that establishment of such a connection would involve pure speculation or remote possibility, he or she should provide a detailed rationale for such opinion, to include what additional information, if any, would assist in the provision of such opinion, or whether such an opinion is beyond medical expertise.  The reviewing physician must explain what facts, research and reasoning led to such conclusion.

The reviewing physician should be advised that for a disability of service origin to be considered the primary cause of death, it must singly, or with some other condition be the immediate or underlying cause, or be etiologically related thereto.  

The reviewing physician should be further advised that in determining whether a disability of service origin contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that is aided or lent assistance to the production of death.

2.  Upon completion of the above development, readjudicate the Appellant's claim for service connection for the cause of the Veteran's death, to include due to ischemic heart disease as a result of exposure to Agent Orange.  If the benefit sought on appeal remains denied, the RO should provide the Appellant and her attorney with a Supplemental Statement of the Case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the matter should be returned to the Board for further consideration, if in order.  

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



